728 N.W.2d 447 (2007)
Dean SLOVINSKI, Plaintiff-Appellee, and
Cambridge Integrated Services Group, Inc., Intervening Plaintiff-Appellant,
v.
POWELL MOVING & STORAGE, INC. d/b/a Powell Repair Services, Defendant-Appellee.
Docket No. 132791. COA No. 271939.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the November 22, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.